internal_revenue_service number release date index no cc psi - plr-118594-00 date x a d1 d2 year year dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year business activity for x commenced on d2 of year the sole shareholder of x is a a x's president represents that it was a’s intent to have x elect to be an s_corporation effective d2 of year x’s form ss-4 application_for employer_identification_number reflects that it was a’s intent to have x treated as an s_corporation x filed its tax_return using form_1120s u s income_tax return for an s_corporation sec_1362 provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation effective for x’s tax_year beginning d2 of year accordingly provided that x makes an election to be an s_corporation by filing a form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is a small_business_corporation under sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent office of the associate chief_counsel passthroughs and special industries sincerely yours j thomas hines branch chief branch enclosures copy of this letter copy for sec_6110 purposes
